******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     DEPARTMENT OF TRANSPORTATION v.
         WHITE OAK CORPORATION
                (SC 19165)
          Palmer, Zarella, Eveleigh, McDonald, Espinosa,
                  Robinson and Vertefeuille, Js.
      Argued March 24—officially released November 17, 2015

  Linda L. Morkan, with whom were Todd R. Regan
and, on the brief, Dennis C. Cavanaugh, for the appel-
lant (defendant).
  Lawrence Russ, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (plaintiff).
                         Opinion

   PALMER, J. The defendant, White Oak Corporation
(White Oak), appeals from the judgment of the Appel-
late Court reversing the judgment of the trial court,
Hon. Richard M. Rittenband, judge trial referee, which
granted White Oak’s application to confirm an arbitra-
tion award and denied the application of the plaintiff,
the Department of Transportation (department), to
vacate, correct or modify that award. See Dept. of
Transportation v. White Oak Corp., 141 Conn. App.
738, 740, 789, 62 A.3d 599 (2013). On appeal, White Oak
claims that the Appellate Court incorrectly determined
that the arbitration panel exceeded its authority in ren-
dering an award on White Oak’s claim that the depart-
ment wrongfully had withheld, as liquidated damages,
$5,343,000 for delays in the reconstruction of the Yellow
Mill Pond Bridge and a portion of Interstate 95 in the
city of Bridgeport. More particularly, White Oak argues
that the Appellate Court incorrectly determined that,
in a prior action brought by the department to enjoin
the arbitration, the trial court, Sheldon, J., limited the
scope of the arbitrable issues in the present case to
a single claim of wrongful termination such that the
arbitration panel, having determined that there was no
wrongful termination, lacked jurisdiction to decide
White Oak’s liquidated damages claim. We agree with
White Oak and, accordingly, reverse the judgment of
the Appellate Court.
   The following facts and procedural history are rele-
vant to our analysis of White Oak’s claim. On June 6,
1994, the parties entered into a contract for the con-
struction of the Tomlinson Lift Bridge over the Quinni-
piac River in the city of New Haven. On April 11, 1997,
the parties entered into a second contract for the recon-
struction of the Yellow Mill Pond Bridge and a portion
of Interstate 95 in Bridgeport. From the beginning, both
projects were marred by conflict and significant delays
such that, on March 9, 2000, the department, White Oak
and White Oak’s surety, American International Group,
reached an agreement to reassign the two contracts to
other contractors for completion.1 In the agreement,
the parties stipulated that ‘‘nothing set forth in this
[a]greement is intended to, or should be deemed to,
waive, alter or diminish in any respect any of the claims,
rights, positions or defenses of the parties, whether or
not previously asserted, with respect to delays, costs,
occurrences or any other matter occurring during the
time that [White Oak] was [the] general contractor on
the subject contracts. It is understood that all such
claims, rights, positions or defenses of all parties to
this [a]greement are hereby expressly reserved.’’ The
agreement also provided that, ‘‘[w]ith respect to any
issue presented to an arbiter . . . regarding liability
for the payment or return of liquidated damages in
connection with the Bridgeport or Tomlinson [matter],
the arbiter shall not be informed by any party, in any
fashion, as to which party currently holds the money
representing the liquidated damages in dispute, except
as may be necessary for the determination of liability
for interest after entitlement is determined. The arbiter
shall be told only that the liquidated damages are at
issue, and that the arbiter must determine which party
is entitled to the disputed liquidated damages, or to
any portion of those damages, in accordance with the
applicable contract provisions.’’
   Thereafter, White Oak filed against the department
two separate notices of claims and corresponding
demands for arbitration with the American Arbitration
Association (association) pursuant to General Statutes
§ 4-61.2 In the notice and demand filed in connection
with the contract in the Tomlinson matter, White Oak
sought $93,793,891.11 in damages for, inter alia, the
department’s allegedly wrongful termination of that
contract. In the notice and demand filed in connection
with the contract in the Bridgeport matter, White Oak
sought $45,205,336.30 in compensation ‘‘for delays in
the project, nonpayment of contract amounts owed
[including money wrongfully withheld as liquidated
damages], nonpayment of extra work and other impacts
and wrongful termination . . . .’’ With respect to the
liquidated damages claim, the notice in the Bridgeport
matter specifically provided that White Oak was seeking
damages ‘‘in the approximate principal amount of
$45,205,336.30,’’ of which $5,343,000 represented an
amount ‘‘wrongfully withheld by the [department] as
liquidated damages for late completion . . . .’’ The
demand in the Bridgeport matter, which incorporated
by reference the notice, stated that White Oak was
seeking arbitration of all of the ‘‘disputes’’ set forth in
the notice, including its claim that ‘‘[the department]
improperly and without justification assessed liqui-
dated damages against [White Oak].’’
   After the notice and demands were filed in the Bridge-
port and Tomlinson matters, the department com-
menced an action in the Superior Court, seeking to
enjoin White Oak and the association from arbitrating
the Tomlinson matter, and, on November 15, 2002, the
department filed an amended complaint seeking to
enjoin arbitration in the Bridgeport matter as well. In
its amended complaint, the department alleged, inter
alia, that the association lacked subject matter jurisdic-
tion over White Oak’s claims in the Bridgeport and
Tomlinson matters because White Oak lacked standing
to bring them and because the claims were impermissi-
ble pass-through or conduit claims. The department
also alleged that the notice and demand in the Tomlin-
son matter stated only a single claim for wrongful termi-
nation and that the notice and demand in the Bridgeport
matter stated multiple claims ‘‘at least one part of
[which] . . . is . . . a claim for wrongful termination
. . . .’’ With respect to both the Bridgeport and Tomlin-
son matters, the department alleged that the association
lacked subject matter jurisdiction over White Oak’s
wrongful termination claims because those claims
failed to comply with the notice requirements of § 4-61
(b). Specifically, the department alleged that the notices
and demands did not state ‘‘the factual bases’’ of the
wrongful termination claims, failed to state facts
describing either an actual or a constructive termination
of the contracts, and failed to explain how the depart-
ment’s alleged conduct violated either the annulment
or the termination provision of the contracts. Finally,
with respect to the demand in the Bridgeport matter, the
department alleged that it failed to satisfy the pleading
requirements of § 4-61 (b) because it did not state the
dollar amounts of each individual claim separately but,
instead, identified a single amount for all of the claims
together. On March 3, 2003, following the submission
of briefs by the parties, the court, Sheldon, J., heard
arguments and took the matter under advisement.
Thereafter, the parties waived the 120 day time limita-
tion for the filing of a memorandum of decision.
   Arbitration in the Bridgeport and Tomlinson matters
continued notwithstanding the pendency of the injunc-
tion action before Judge Sheldon. On December 30,
2004, before Judge Sheldon ruled in the injunction
action, the arbitration panel in the Tomlinson matter
rejected White Oak’s wrongful termination claim and
awarded the department $1,169,648.33 in damages. The
panel denied the department’s request for liquidated
damages, however, concluding that the contractual liq-
uidated damages amount of $5000 per calendar day
was unreasonable and constituted an unenforceable
penalty. The arbitration panel further concluded that,
although White Oak’s notice and demand were ambigu-
ous ‘‘as to whether White Oak was maintaining a claim
or claims other than a claim for damages arising out
of wrongful termination . . . [a]ny uncertainty on this
point was conclusively eliminated in the view of the
panel on numerous occasions during these proceedings
by the positions taken and representations made by
White Oak in this arbitration and in . . . related court
proceedings.’’ The panel concluded that ‘‘[s]uch repre-
sentations made by [White Oak’s] counsel constitute
binding admissions by White Oak.’’ After the final arbi-
tration award was rendered in the Tomlinson matter,
White Oak replaced its existing counsel.
   On February 4, 2005, White Oak’s new counsel wrote
a letter to Judge Sheldon requesting a status conference
in the injunction action. In the letter, counsel stated
that the action was likely moot in light of the final
arbitration award in the Tomlinson matter, and, because
the department had filed a motion to dismiss the arbitra-
tion in the Bridgeport matter, in which it argued that
the panel lacked subject matter jurisdiction over White
Oak’s claims for the same reasons it had sought to
enjoin the arbitration in the injunction action before
Judge Sheldon. Counsel stated that, by submitting these
jurisdictional issues to the arbitration panel, which
were identical to the issues presented in the injunction
action, the department had waived the right to have
the court decide them. Finally, counsel for White Oak
informed the court that the ‘‘[the department] has
asserted counterclaims [in the Bridgeport matter] seek-
ing money damages from White Oak. [The department]
is seeking to affirmatively establish [the] liability of
White Oak arising from alleged acts or omissions during
the construction of the project [in the Bridgeport mat-
ter]. Therefore, [the department] can no longer shield
itself from any of White Oak’s claims that arise under
or relate to [that] [p]roject . . . . White Oak is seeking
all damages available based on every theory that the
facts alleged in the demand will support.’’
   White Oak subsequently filed a motion to dismiss the
injunction action for the reasons set forth in counsel’s
letter. Before a hearing on that motion could be held,
however, the arbitration panel in the Bridgeport matter
heard oral argument on the department’s motion to
dismiss the arbitration in that matter. At that time, the
department contended that White Oak was seeking to
litigate ‘‘all possible claims based on all potentially
applicable legal theories’’ supported by the notice and
demand and that the panel should limit White Oak to
a single claim of wrongful termination, as the arbitration
panel in the Tomlinson matter had done, on the basis
of White Oak’s prior representations to the panel and
to Judge Sheldon. In response, counsel for White Oak
argued, inter alia, that, ‘‘clearly, the [department] knew,
and [it] defended, and [it has] taken action throughout
this case knowing full well that the pleadings, [which]
. . . establish [the arbitration panel’s] jurisdiction,
articulate claims for wrongful termination as well as
delay.’’ Counsel for White Oak further argued that the
department had ‘‘very vociferously argued that one of
the reasons you can throw this case out is because
[White Oak] didn’t satisfy [§] 4-61 in some technical
way. I’m going to demonstrate to you that [White Oak]
satisfied [§] 4-61 as discretely and perfectly as could
be done for all claims, not just wrongful termination.’’
   Thereafter, on June 24, 2005, Judge Sheldon held a
hearing on White Oak’s motion to dismiss the injunction
action. At that time, the parties informed Judge Sheldon
that the arbitration panel in the Bridgeport matter had
summarily denied the department’s motion to dismiss
the arbitration. On October 24, 2005, Judge Sheldon
granted White Oak’s motion to dismiss the injunction
action insofar as it related to the arbitration in the
Tomlinson matter but denied the motion insofar as it
related to the arbitration in the Bridgeport matter. With
respect to White Oak’s claim that the department had
waived the right to de novo judicial review of its jurisdic-
tional claims by having submitted them to arbitration,
Judge Sheldon stated that waiver ‘‘is a special defense
to the merits of an opponent’s jurisdictional challenge,
not a basis for divesting the court of its subject matter
jurisdiction to hear and decide that challenge’’ in a
motion to dismiss.
   On April 3, 2006, Judge Sheldon rejected all of the
department’s jurisdictional claims in the injunction
action. In his memorandum of decision, after making
extensive factual findings regarding the underlying dis-
pute between the parties, Judge Sheldon addressed
each of the department’s claims. In addressing the
department’s contention that the wrongful termination
claim failed to comply with the notice requirements of
§ 4-61 (b), Judge Sheldon, after describing the notice
in the Bridgeport matter in detail, stated in relevant
part: ‘‘Upon reviewing the challenged notice, the court
has no doubt that it was more than sufficient to inform
the [department] as to the general nature of [White
Oak’s] wrongful termination claim. Indeed, as [White
Oak] . . . argue[s], the essence of that claim fairly
leaps from the pages of the notice, which describes in
considerable detail a termination inevitably resulting
from a perfect storm of poor planning and mismanage-
ment by the [department], resulting delays in the project
schedule for which the [department] refused to take
responsibility, or thus to pay for extra work or to grant
reasonable extensions to make up for lost time, and,
in the end, the making of impossible demands for final
project completion on a schedule that could not possi-
bly be met. . . . For these reasons, the court rejects
the [department’s] defective notice claim as completely
unfounded.’’ (Internal quotation marks omitted.)
   Next, Judge Sheldon addressed and rejected the
department’s claim that White Oak’s demand for arbitra-
tion in the Bridgeport matter was fatally deficient under
§ 4-61 (b) in that it failed to adequately allege the factual
basis of the wrongful termination claim and failed to
state the specific amount of damages pertaining to
White Oak’s individual claims. With respect to the
department’s claim that the demand failed to describe
the wrongful termination claim in sufficient detail,
Judge Sheldon stated that ‘‘the demand is virtually iden-
tical in substance to the . . . notice [in the Bridgeport
matter]. That is, essentially all of the factual allegations
set forth in the first three [parts] of the notice are
repeated in the demand, with only minor changes,
where they appear in the first thirty-four numbered
paragraphs of the demand together with certain addi-
tional allegations of unpaid-for project delay. Thus,
paragraph 34 of the demand restates, in abbreviated
form, the same theory of wrongful termination that
appears in the ‘Wrongful Termination’ [portion] of the
notice . . . .
   ‘‘What is plainly different [between] the demand [and]
the notice is that the demand listed all of its factual
allegations as parts of a single claim of wrongful termi-
nation, whereas the notice, though incorporating the
allegations from its ‘Project Delays’ and ‘Nonpayment of
Contract Claims’ [parts] into its ‘Wrongful Termination’
[part], listed them separately. Consistent with this
change, the demand concluded by listing a single
amount of damages without suggesting that that amount
applied to multiple claims.
   ‘‘Against this background, [the] court must reject the
[department’s] first challenge to the sufficiency of the
. . . demand [in the Bridgeport matter] because it did
indeed state the factual bases of [White Oak’s] wrongful
termination claim, describing it in essentially the same
manner as [it] had [in] the . . . notice. Whether the
facts therein alleged are true and, if so, whether they
are sufficient to prove a wrongful termination are mat-
ters for the arbitration panel to decide when it hears
the merits of that claim. For these purposes, however,
what matters is that the claim has been sufficiently
stated to apprise the arbitrators and the [department]
of the general nature of that claim, and that has certainly
been done. . . .
   ‘‘Finally, turning to the [department’s] challenge to
the . . . demand [in the Bridgeport matter], insofar as
it listed only a single amount of damages to be sought
upon the arbitration of its wrongful termination claim,
the court [concludes] that that challenge must also be
rejected. What was implicit in [White Oak’s] . . .
notice [in the Bridgeport matter] was made explicit in
its . . . demand, to wit: that its wrongful termination
claim is based [on] and subsumes within it the entire,
allegedly unreasonable course of conduct that led up
to it, including all of the costly, damaging, unreasonable
acts by which [White Oak] claims it was forced to
endure and not [to] be compensated for substantial
project delay, to experience nonpayment of [money]
due . . . under the contract, and ultimately to lose the
contract and incur the obligation to indemnify its surety
for the completion of the contract by [a third party].
Since that claim, though supported by multiple acts of
alleged misconduct, is a single claim, it is appropriate
to list for it a single amount of claimed damages in the
demand for arbitration required by [§] 4-61 (b). For all
of the foregoing reasons, the court rejects in its entirety
the [department’s] second challenge to the subject mat-
ter jurisdiction of the [association] over [White Oak’s]
claim of wrongful termination of its . . . contract [in
the Bridgeport matter].’’ (Citations omitted; footnotes
omitted.)
   Judge Sheldon then rendered judgment in favor of
White Oak ‘‘on all remaining counts and claims [in] the
[department’s] complaint in [the injunction] action, [in
which] the [department] seeks to enjoin [White Oak]
[from] further prosecuting or conducting further [arbi-
tration] proceedings in the Bridgeport [matter] on
[White Oak’s] claim that the . . . contract [in the
Bridgeport matter] was wrongfully terminated.’’ The
department did not appeal from that judgment, and
arbitration in the Bridgeport matter continued for
another three years, including 103 hearing days, during
which time White Oak sought to recover ‘‘the full extent
of the damages [on all] claims permitted by the demand
. . . .’’ With respect to its liquidated damages claim,
White Oak’s counsel argued during closing arguments
to the arbitration panel that ‘‘the law is absolutely
[unequivocal] [that], just because [liquidated damages]
are in the contract doesn’t mean [you] get them. That’s
not the law. . . . The rule is the amount has to be
reasonable in relation to what the perceived damages
might have been at the outset. And, to prove [this], the
owner has . . . to demonstrate [that] he thought about
it at the outset. Now, I suggest to you that the record
. . . is devoid of any evidence that the owner spent
five seconds thinking about the damages at the outset.
[The department] put a [liquidated damages amount]
in [the contract, but it is] a penalty. [One] [h]alf [of] the
amount was deemed unsupportable and unsupported
in the [arbitration in the] Tomlinson [matter] by the
arbitrators, [one] half [of] the amount on a job twice
as big. There is not a scintilla [of evidence] . . . to
support [the contractual liquidated damages amount in
this case].
   ‘‘And that brings me to the second part of the topic
. . . . If you decide it’s a penalty, you can’t enforce it.
So, the first element is, is it reasonable? If you find it’s
not, you can’t enforce it. The second element is, [even]
if you think . . . it’s reasonable, but you determine it’s
a penalty, you can’t enforce it.’’
   On October 31, 2009, the arbitration panel in the
Bridgeport matter awarded the department $1,270,378
in damages but denied the department’s request for
liquidated damages on the basis of its determination
that the contractual liquidated damages amount of
$12,000 per calendar day was unreasonable and consti-
tuted a penalty. The panel rejected all of White Oak’s
claims except for its claim that the department wrong-
fully withheld, as liquidated damages, $5,343,000 from
amounts due under the contract in the Bridgeport mat-
ter. The panel concluded that, because the liquidated
damages clause was unenforceable, White Oak was
entitled to a return of the $5,343,000, plus interest in
the amount of $4,903,930.41.
  In reaching its determination, the arbitration panel
once again rejected the department’s assertion that the
panel lacked subject matter jurisdiction over White
Oak’s claims or, alternatively, that the panel had subject
matter jurisdiction over the wrongful termination claim
only because that was the only claim for which notice
had been provided under § 4-61. In support of the latter
contention, the department argued, inter alia, that the
arbitration panel in the Tomlinson matter had found,
and this court subsequently had concluded in Dept. of
Transportation v. White Oak Corp., 287 Conn. 1, 946
A.2d 1219 (2008) (White Oak I), that White Oak’s only
claim in the Tomlinson matter was for wrongful termi-
nation. The department argued that, because the facts
underlying the wrongful termination claim in the Tom-
linson and Bridgeport matters were the same, the panel
should conclude that White Oak’s sole arbitrable claim
in the Bridgeport matter was for wrongful termination.
The panel rejected this claim, explaining in relevant
part: ‘‘[T]his panel finds that the claim by [White Oak]
was not only one of wrongful termination, but also
for damages.’’ The panel continued: ‘‘The facts of [the]
arbitration [in the Bridgeport matter] are different [from
the arbitration in the Tomlinson matter]. [White Oak’s]
notice dated March 30, 2001, to the [department] and
its demand for arbitration dated December 4, 2001, to
the [association] contained claims for both wrongful
termination and damages. . . . [In] the demand for
arbitration, [White Oak] stated . . . [that it sought]
‘compensation for delays in the project, nonpayment
of contract amounts owed, nonpayment of extra work
and other impacts and wrongful termination of [the]
contract.’ . . . Therefore, it is clear from the record
that [White Oak’s] arbitration was clearly within § 4-61.’’
   Thereafter, the department filed an application in
the Superior Court to vacate, correct or modify the
arbitration award in the Bridgeport matter, and White
Oak filed an application to confirm the award. In sup-
port of its application, the department argued, inter alia,
that the arbitration panel improperly had adjudicated
claims that ‘‘were beyond the scope of the single claim
of wrongful termination set forth in [White Oak’s]
demand.’’ Specifically, the department argued that,
‘‘[h]aving found against [White Oak] on the only legally
cognizable claim . . . over which the [arbitration]
panel had subject matter jurisdiction, the panel
exceeded its jurisdiction conferred pursuant to . . .
§ 4-61 (b) and greatly exceeded [its] powers [conferred
pursuant to General Statutes] § 52-417 (b) (4) . . . [and
General Statutes] § 52-419 (a) (2) [and (3)] . . . .’’
   On May 2, 2011, the trial court, Hon. Richard M.
Rittenband, judge trial referee, denied the department’s
application and granted White Oak’s application to con-
firm the award. In his memorandum of decision, Judge
Rittenband concluded, first, that the panel had jurisdic-
tion to hear the arbitration and to render a decision on
White Oak’s claim for liquidated damages. In addressing
this issue, Judge Rittenband determined that Judge
Sheldon’s 2006 decision in the injunction action repre-
sented the law of the case on issues of jurisdiction and
arbitrability, stating in relevant part: ‘‘[Judge Sheldon]
found that [White Oak] properly pleaded a claim of
wrongful termination, that it had satisfied the require-
ments of . . . § 4-61, [and] that the notice of claim suf-
ficiently informed the [department] of the general
nature of [White Oak’s] wrongful termination claim.
[Judge Sheldon] also stated that, although [White Oak’s]
notice of claim was divided into four different [parts]
and its demand for arbitration was not similarly format-
ted, all the allegations in the demand flowed into a
single claim of wrongful termination. . . . Finally,
[Judge Sheldon] stated that, because [White Oak]
brought a single claim of wrongful termination, [it]
properly listed a single amount of damages in its
demand for arbitration.’’
   Judge Rittenband also determined that the arbitration
award conformed to the submission presented to the
panel and that the panel did not exceed its powers or
so imperfectly execute them that a mutual, final and
definitive award on the subject matter was not made,3
explaining that ‘‘it is clear that the panel’s award of
wrongfully withheld liquidated damages . . . does not
amount to a manifest disregard of the law . . . . The
decision by Judge Sheldon specifically held that the
. . . wrongful termination claim is based [on] and sub-
sumes within it the entire allegedly unreasonable course
of conduct that [led] up to it, including all the costly,
damaging, unreasonable acts by which [White Oak]
claims it was forced to endure.’’ (Emphasis omitted;
internal quotation marks omitted.) Judge Rittenband
further stated that, ‘‘[b]ased [on] the ruling by [Judge
Sheldon], all claims, including liquidated damages and
prejudgment interest, were included in and subsumed
in the claim for wrongful termination.’’ Finally, Judge
Rittenband observed that, because the department
could have challenged the arbitrability of the liquidated
damages claim in the injunction action but failed to do
so, under the doctrine of res judicata,4 ‘‘[t]he [depart-
ment could not] . . . raise additional challenges to
arbitrability if it could have raised [them] in the earlier
injunction [action]. The [department’s] challenge to the
liquidated damages and payment of prejudgment inter-
est could have been raised in the earlier [action].’’
   The department appealed from the judgment of the
trial court, Hon. Richard M. Rittenband, judge trial
referee, to the Appellate Court, claiming, inter alia, that
Judge Rittenband incorrectly concluded that the arbi-
tration panel had jurisdiction to render an award on
White Oak’s liquidated damages claim even though the
panel rejected White Oak’s wrongful termination claim.
See Dept. of Transportation v. White Oak Corp., supra,
141 Conn. App. 740, 752–53, 783. Specifically, the depart-
ment argued that ‘‘the arbitration panel strayed beyond
the confines delineated by [Judge Sheldon] in denying
the department’s request for injunctive relief and per-
mitting the matter to proceed to arbitration on . . .
White Oak’s claim that the . . . contract [in the Bridge-
port matter] was wrongfully terminated.’’ (Internal quo-
tation marks omitted.) Id., 753.
  In addressing the department’s claim, the Appellate
Court accepted, as a point of departure, the depart-
ment’s contention that Judge Sheldon’s decision had
limited White Oak to a single claim of wrongful termina-
tion. The Appellate Court then stated: ‘‘This case is not
about whether [Judge Sheldon] . . . properly interpre-
ted § 4-61 [in the injunction action] or whether [he]
properly concluded that the sole claim set forth in White
Oak’s demand for arbitration was one for wrongful ter-
mination. Neither party appealed [on those grounds],
[and Judge Rittenband] . . . adopted [that conclusion]
as [his] own as to questions of jurisdiction and arbitra-
bility.’’ Id., 749. The issue, the Appellate Court
explained, was whether Judge Rittenband had correctly
interpreted Judge Sheldon’s decision in the injunction
action as conferring jurisdiction on the arbitration panel
to entertain claims other than wrongful termination.
See id. In deciding that question, the Appellate Court
concluded that the transcripts of the October 29, 2002
and March 3, 2003 proceedings in the injunction action
‘‘indicate that a central inquiry [at those proceedings]
concerned precisely what claims were being asserted
by White Oak in its demand for arbitration.’’ Id., 754.
In light of various statements by White Oak’s counsel
that White Oak was pursuing only a claim for wrongful
termination, the Appellate Court further concluded that
Judge Sheldon, ‘‘consistent with White Oak’s repeated
and unequivocal attestations, [determined] that the
demand contained but a single claim for wrongful termi-
nation.’’ Id., 763. Thus, the Appellate Court concluded
that, even if White Oak’s claims were listed separately
in the notice and demand in the Bridgeport matter,
Judge Sheldon had treated them as a unitary claim
of wrongful termination on the basis of White Oak’s
representations early on in the injunction action. See
id. The Appellate Court then concluded as follows: ‘‘In
deciding the department’s request for injunctive relief,
Judge Sheldon delineated the confines of the arbitral
submission under § 4-61 (b). When the arbitration panel
departed from those confines and opted to decide the
parameters of its own jurisdiction in contravention of
White Oak I, it exceeded its authority. [The court] there-
fore agree[s] with the department that the [arbitration]
panel lacked jurisdiction to award White Oak . . . [the
amount withheld for] liquidated damages and [approxi-
mately] $4.9 million in prejudgment interest after it
determined that no wrongful termination transpired.’’5
Id., 787.
   On appeal to this court upon the granting of certifica-
tion,6 White Oak claims that the Appellate Court miscon-
strued Judge Sheldon’s decision as having limited the
arbitral submission to a single claim of wrongful termi-
nation such that the arbitration panel lacked jurisdic-
tion to award White Oak money wrongfully withheld
as liquidated damages. White Oak maintains that the
only way it could have lost the right to pursue its liqui-
dated damages claim is if Judge Sheldon took the claim
away from White Oak, or if White Oak abandoned it
during the injunction action. White Oak argues that the
record supports neither conclusion. To the contrary,
according to White Oak, ‘‘Judge Sheldon’s ruling in the
injunction action contains no discussion of the liqui-
dated damages claim; [the department] did not specifi-
cally challenge the arbitrability of the liquidated
damages claim in . . . the injunction action, and the
question was not argued or briefed during those pro-
ceedings.’’ (Emphasis omitted.)
   In support of its contention, White Oak argues that
the Appellate Court relied on ‘‘snippets of colloquies’’
from two different hearings, only one of which con-
cerned the arbitration in the Bridgeport matter, which
the Appellate Court improperly wove together to sup-
port the conclusion that White Oak had waived or aban-
doned every claim other than wrongful termination.
White Oak further maintains that the Appellate Court,
in analyzing the proceedings before Judge Sheldon,
‘‘omit[ted] any mention of the filings and oral argument
that took place closest in time to Judge Sheldon’s April,
2006 ruling,’’ including the June 24, 2005 hearing on
White Oak’s motion to dismiss the injunction action
and written correspondence between the parties and
the court in which White Oak’s counsel made clear that
White Oak was ‘‘seeking all damages available based
on every theory that the facts alleged in the demand
[would] support.’’ White Oak also claims that the depart-
ment waived its right to de novo judicial review of
whether the liquidated damages claim satisfies the
notice requirements of § 4-61 by virtue of having submit-
ted that issue to the arbitrators. Finally, White Oak
contends that, even if this court applies de novo review
to that claim, White Oak’s notice and demand were
sufficient to satisfy the requirements of § 4-61.
   For its part, the department asserts that the Appellate
Court properly determined that Judge Sheldon limited
the arbitrable submission to a single claim of wrongful
termination and, therefore, that, once the panel deter-
mined that there was no wrongful termination, it lacked
the authority to award White Oak a return of the pre-
viously assessed liquidated damages. The department
also contends that, even if the Appellate Court miscon-
strued Judge Sheldon’s ruling as having limited the arbi-
tral submission to a single claim of wrongful termi-
nation, the panel lacked jurisdiction over White Oak’s
liquidated damages claim because that claim failed to
satisfy the notice requirements of § 4-61 (b).
   For the reasons set forth hereinafter, we conclude
that the Appellate Court incorrectly interpreted Judge
Sheldon’s 2006 decision as permitting White Oak to
recover damages on a single claim of wrongful termina-
tion. We further conclude that White Oak’s liquidated
damages claim was more than sufficient to satisfy the
notice requirements of § 4-61.
                             I
   We first address White Oak’s claim that the Appellate
Court incorrectly concluded that, contrary to the deter-
mination of Judge Rittenband, Judge Sheldon limited
the arbitrable issues to a single claim of wrongful termi-
nation such that the arbitration panel, having deter-
mined that there was no wrongful termination, lacked
subject matter jurisdiction over White Oak’s liquidated
damages claim. The legal principles that govern our
review of this claim are straightforward. ‘‘The interpre-
tation of a trial court’s judgment presents a question
of law over which our review is plenary. . . . As a
general rule, judgments are to be construed in the same
fashion as other written instruments. . . . The deter-
minative factor is the intention of the court as gathered
from all parts of the judgment. . . . The interpretation
of a judgment may involve the circumstances sur-
rounding the making of the judgment. . . . Effect must
be given to that which is clearly implied as well as to that
which is expressed. . . . The judgment should admit of
a consistent construction as a whole.’’ (Citation omit-
ted; internal quotation marks omitted.) Sosin v. Sosin,
300 Conn. 205, 217–18, 14 A.3d 307 (2011).
   For several reasons, we agree with White Oak that
Judge Sheldon did not purport to preclude the arbitra-
tion panel from deciding White Oak’s liquidated dam-
ages claim. First, as White Oak argues, there is nothing
in Judge Sheldon’s memorandum of decision to indicate
such an intention. Indeed, because the department
never challenged the sufficiency of the notice with
respect to the liquidated damages claim, Judge Sheldon
had no reason to consider whether that claim met the
notice requirements of § 4-61. For this reason alone,
we agree with White Oak that it was improper for the
Appellate Court to attribute to Judge Sheldon an inten-
tion to strike the liquidated damages claim from the
demand in the Bridgeport matter. The only reference
to liquidated damages in Judge Sheldon’s entire memo-
randum of decision appears in that portion of the deci-
sion describing part III of the notice in the Bridgeport
matter, which sets forth the events preceding the
department’s alleged termination of the parties’ con-
tract.7 The absence of explicit language barring the liqui-
dated damages claim—or, for that matter, any other
claim—is significant because, in its prayer for relief
in its amended complaint in the injunction action, the
department expressly requested that the court, if it were
to determine that White Oak had adequately pleaded a
wrongful termination claim, issue ‘‘an order enjoining
[the arbitration panel] . . . from allowing the presenta-
tion, reliance [on], or recovery [on] any of the other
portions of the . . . filings [in the Bridgeport matter]
that have been identified in [the] . . . amended com-
plaint as failing to satisfy the requirements of § 4-61.’’
In count fourteen of that complaint, the department
also requested that the court bar or eliminate all claims
from the demand for which a specific damages amount
had not been alleged. No such order was issued. To the
contrary, rather than enjoin any of the claims set forth
in the notice and demand in the Bridgeport matter,
Judge Sheldon rendered judgment in favor of White
Oak on all counts of the amended complaint. As White
Oak maintains, however, even if Judge Sheldon had
enjoined the presentation of claims that the department
had identified in its amended complaint as failing to
comply with the notice requirements of § 4-61, the liqui-
dated damages claim would not have been among them
because the department never challenged the arbitrabil-
ity of that claim in the injunction action.
   Rather than parse the notice and demand to identify
claims that were nonarbitrable, as the department had
requested, Judge Sheldon concluded that White Oak’s
wrongful termination claim was ‘‘based [on] and sub-
sume[d] within it the entire, allegedly unreasonable
course of conduct that led up to it, including all of the
costly, damaging, unreasonable acts by which [White
Oak] claims it was forced to endure and not [to] be
compensated for substantial project delay, to experi-
ence nonpayment of [money] due . . . under the con-
tract, and ultimately to lose the contract and incur the
obligation to indemnify its surety for the completion of
the contract by [a third party].’’ Unlike the Appellate
Court, we do not read this language as consistent with
an intention to bar White Oak from recovering on the
individual claims comprising the wrongful termination
claim such that the arbitration panel, having determined
that the termination was not wrongful, was powerless
to award White Oak money due under the contract,
or to return to White Oak money that the department
improperly had withheld as liquidated damages. Rather,
we agree with White Oak that the more reasonable
interpretation is that Judge Sheldon simply concluded
that the term ‘‘wrongful termination,’’ as used in the
demand, ‘‘was essentially an umbrella label, catching
under its expanse the multiple categories of claims that
had been more specifically outlined in [the] notice,’’
and, thus, contrary to the department’s contention,
White Oak properly had included a single amount for
damages in the demand.
   Indeed, throughout the injunction proceedings, Judge
Sheldon indicated that his role was not to decide the
merits of any of White Oak’s claims but merely to deter-
mine whether White Oak had satisfied the relatively
modest notice requirements of § 4-61. Consistent with
this understanding, Judge Sheldon observed in his mem-
orandum of decision that § 4-61 requires only that a
contractor provide sufficient information about a claim
to enable the department to attempt to resolve it short
of arbitration. Judge Sheldon also observed that the
statute’s notice requirements must be liberally con-
strued in favor of the claimant and were ‘‘obviously not
designed or intended to deprive claimants of their right
to expand or contract their duly noticed claims when
new evidence appears after notice has been given.
Instead, [they] only [prevent] them from demanding
arbitration on any new and different claims as to which
there has been no prior notice.’’
    As we previously indicated, in reaching a contrary
conclusion, the Appellate Court relied on statements
that White Oak’s original counsel had made to the court
in 2002 and 2003. As White Oak argues, however, the
Appellate Court’s analysis of the proceedings before
Judge Sheldon overlooked the filings and oral argument
that occurred closer in time to his ruling. With respect
to the 2002 statements, we agree with White Oak that
the Appellate Court improperly relied on them because
they were made before the department amended its
complaint to enjoin the arbitration in the Bridgeport
matter, and, therefore, they clearly were not made in
relation to that proceeding. With respect to the 2003
statements,8 although the department had amended its
complaint by that time, the record is unclear as to
whether the statements were made in relation to arbitra-
tion in the Tomlinson matter, the Bridgeport matter,
or both. The transcript of the June 24, 2005 hearing
indicates, however, that Judge Sheldon understood
them as referring only to the arbitration in the Tomlin-
son matter. At that time, in discussing the outcome of
the Tomlinson matter, the department stated: ‘‘Your
Honor, [there were] extracted concessions from White
Oak at [the 2002 and 2003 hearings] that the sole claim
[in the Tomlinson arbitration] was one for wrongful
termination, actual wrongful termination, not construc-
tive wrongful termination. The [arbitration] panel [in
the Tomlinson matter] chose to decide the case based
on that claim that there was no actual wrongful termina-
tion.’’ Judge Sheldon responded: ‘‘I have a fairly clear
recollection of my interchange with [White Oak’s coun-
sel] back when we first talked about this. And I do
recall the claim being made, and I pressed him on the
point. I recall it as you described it. . . . I recall him
making it very, very clear that this was a wrongful
termination claim. . . . And that was one of the rea-
sons why I believe it was claimed and contended that
. . . [§] 4-61 notice was adequate under the circum-
stances [if] that was all that was being claimed, that was
all that was ever being sought in . . . the Tomlinson
arbitration. That’s my recollection.’’ (Emphasis
added.) Counsel for the department agreed, stating that,
in the arbitration proceedings in the Tomlinson matter,
‘‘[t]here was in fact this concession by [White Oak’s
counsel] that [White Oak was pursuing] a single claim
for actual wrongful termination. And there was exten-
sive discussion before Your Honor that [White Oak was]
going to live [or] die by that, [that] you’re not going to
take this and you’re not going to use this as an open
sesame to bring in everything you want. And the first
thing that happened at the first [arbitration] hearing in
[the] Tomlinson [matter], the chairman of the arbitra-
tion panel asked both counsel what happens if we find
that there is no actual wrongful termination.’’
   At that same hearing, counsel for the department also
informed the court that the department was no longer
challenging the jurisdiction of the arbitration panel in
the Tomlinson matter ‘‘because, to the extent that the
panel’s ruling stayed within the bounds . . . that Your
Honor had set, we don’t take issue with the panel’s
award.’’ Judge Sheldon responded: ‘‘I didn’t set those
bounds, but I enlisted [White Oak’s counsel]. I mean,
he could have put it in blood, and it wouldn’t have been
more solemn . . . and I guess that was invoked and
relied on by the [arbitration] panel [in the Tomlinson
matter]. [Counsel] made it very clear what it was that
he was pursuing on behalf of White Oak. If that’s all
[that] the panel addressed, and [the department] won
on that claim, and then [the department] presented a
counterclaim and [it] won on that claim, I guess my
real question is what remains? Why is this [injunction
action] not moot with respect to the Tomlinson matter?
I understand that Bridgeport is a very different mat-
ter.’’ (Emphasis added.)
   At no time did the department either seek to disabuse
Judge Sheldon of his understanding that, in fact, the
Bridgeport matter presented ‘‘a very different matter’’
or otherwise argue that wrongful termination was the
sole arbitrable issue in that matter as well. The depart-
ment’s failure to make such an argument supports White
Oak’s assertion that the parties and Judge Sheldon were
fully aware, at that stage in the proceedings, that White
Oak was not relying on a single theory of wrongful
termination in the Bridgeport matter but, rather, was
pursuing the full breadth of the claims and damages
alleged in the notice and demand in the Bridgeport
matter. Indeed, as we previously indicated, several
months before the June, 2005 hearing, and a full four-
teen months before Judge Sheldon issued his ruling in
the injunction action, White Oak’s counsel had informed
the department and the court that, to be clear, White
Oak was seeking all damages based on every theory
that the facts alleged in the demand in the Bridgeport
matter would support.
   The June, 2005 hearing also followed on the heels of
the arbitration panel’s rejection of the department’s
contention in the Bridgeport matter that White Oak
should be estopped from pursuing any claim other than
wrongful termination because of prior representations
that White Oak or its counsel had made to the arbitra-
tion panel and the court. Moreover, arbitration in the
Bridgeport matter continued for three more years after
Judge Sheldon issued his decision, during which time
White Oak continued to press for an array of damages,
including a return of allegedly wrongfully withheld liqui-
dated damages. At no time did the department return
to Judge Sheldon for an order enjoining these claims,
even though, on appeal, the department argues that it
was always under the impression that Judge Sheldon’s
decision precluded those claims. Indeed, the last time
the parties appeared before Judge Sheldon, in 2005, the
department expressly informed him that, going forward,
if White Oak attempted to pursue claims that the depart-
ment did not believe were properly noticed in the
demand, the department had ‘‘the ability and the right
to come back to . . . court and say, Your Honor, you
should enjoin [White Oak] from pursuing this within
the arbitration . . . .’’
   Our review of the Appellate Court’s decision suggests
that that court, consistent with the department’s
repeated assertions before the arbitration panel and the
Appellate Court itself, was persuaded that White Oak
had waived, or should be judicially estopped from pur-
suing, any claim other than wrongful termination on
the basis of the purported admissions of White Oak’s
counsel in 2002 and 2003.9 The department makes a
similar argument in this court.10 Waiver, however, pre-
sents a quintessential question of fact for the trier of
fact; see, e.g., AFSCME, Council 4, Local 704 v. Dept.
of Public Health, 272 Conn. 617, 622, 866 A.2d 582
(2005); and such fact-finding is not the function of an
appellate court. See, e.g., State v. Nowell, 262 Conn.
686, 695–96, 817 A.2d 76 (2003). ‘‘Waiver is based [on]
a species of the principle of estoppel11 and [when] appli-
cable it will be enforced as the estoppel would be
enforced. . . . Estoppel has its roots in equity and
stems from the voluntary conduct of a party whereby
he is absolutely precluded, both at law and in equity,
from asserting rights which might perhaps have other-
wise existed . . . . Waiver does not have to be
express, but may consist of acts or conduct from which
waiver may be implied. . . . In other words, waiver
may be inferred from the circumstances if it is reason-
able to do so.’’ (Footnote added; internal quotation
marks omitted.) C. R. Klewin Northeast, LLC v. Bridge-
port, 282 Conn. 54, 87, 919 A.2d 1002 (2007). Similarly,
judicial estoppel ‘‘will apply if: 1) a party’s later position
is clearly inconsistent with its earlier position; 2) the
party’s former position has been adopted in some way
by the court in the earlier proceeding; and 3) the party
asserting the two positions would derive an unfair
advantage against the party seeking estoppel. . . . We
further limit judicial estoppel to situations [in which]
the risk of inconsistent results with its impact on judi-
cial integrity is certain. . . . Thus, courts generally will
not apply the doctrine if the first statement or omission
was the result of a good faith mistake . . . or an unin-
tentional error.’’ (Internal quotation marks omitted.)
Dougan v. Dougan, 301 Conn. 361, 372–73, 21 A.3d
791 (2011). Like waiver, the judicial estoppel doctrine
‘‘depends heavily on the specific factual context . . .
before the court.’’ (Internal quotation marks omitted.)
Adelphia Recovery Trust v. Goldman, Sachs & Co., 748
F.3d 110, 116 (2d Cir. 2014).
    Although the department repeatedly argued—to no
avail—in arbitration in the Bridgeport matter that White
Oak should be barred, on the basis of principles of
waiver and estoppel, from recovering on any claim
other than wrongful termination, it never once sought a
ruling from Judge Sheldon on this issue, and, therefore,
Judge Sheldon’s memorandum of decision is devoid of
any factual findings with respect to that contention.
The department likely did not raise the issue in the
injunction action because, as Judge Sheldon himself
explained in denying White Oak’s motion to dismiss
that action, waiver is a special defense to the merits of
a claim, not a basis for divesting a court of jurisdiction
over it. Accordingly, even if the department argued in
the injunction action that White Oak had waived the
right to pursue damages on the basis of any theory
other than wrongful termination, or should be judicially
estopped from recovering under any other theory,
Judge Sheldon properly could not have decided that
question because the issues in the injunction action
were strictly jurisdictional, thereby requiring the court
to determine solely whether the notice and demand in
the Bridgeport matter satisfied the jurisdictional
requirements of § 4-61. Finally, it is axiomatic that the
arbitration panel’s determination in the Bridgeport mat-
ter that White Oak did not waive any of the claims in
its demand was binding on the Appellate Court, just as
it is binding on this court. See, e.g., Garrity v. McCaskey,
223 Conn. 1, 4–5, 612 A.2d 742 (1992) (‘‘[b]ecause we
favor arbitration as a means of settling private disputes,
we undertake judicial review of arbitration awards in
a manner designed to minimize interference with an
efficient and economical system of alternative dispute
resolution’’); see also General Statutes § 4-61 (e) (‘‘[t]he
arbitrators’ findings of fact and decision shall be final
and conclusive and not subject to review by any forum,
tribunal, court or government agency, for errors of fact
or law’’).
   In concluding otherwise, the Appellate Court also
appears to have credited the department’s contention
that our prior decision in White Oak I is dispositive of
the issues posed by the present case.12 Specifically, the
Appellate Court stated: ‘‘[T]he Supreme Court empha-
sized in White Oak I . . . [that] the first arbitration
panel in the Tomlinson [matter] addressed the scope
of the submission set forth in White Oak’s demand for
arbitration and, like Judge Sheldon, concluded that it
contained only a single claim of wrongful termination.
The [Supreme] [C]ourt echoed that panel’s observation
that ‘the breadth of White Oak’s demand for arbitration
raised the question as to whether White Oak was main-
taining a claim or claims other than a claim for damages
arising out of wrongful termination, despite the limita-
tions of § 4-61’ and that ‘[a]ny uncertainty on this point
was conclusively eliminated . . . by the positions
taken and representations made by White Oak in this
arbitration and in the related court proceedings.’ ’’
(Emphasis added.) Dept. of Transportation v. White
Oak Corp., supra, 141 Conn. App. 763 n.15, quoting
Dept. of Transportation v. White Oak Corp., supra, 287
Conn. 17 n.13.
   To be sure, this court did not conclude in White Oak
I that Judge Sheldon had determined that the notice
and demand in the Bridgeport and Tomlinson matters
contained a single claim of wrongful termination, and
we expressed no view on the propriety of the arbitration
panel’s determination in the Tomlinson matter that
White Oak’s prior admissions concerning the scope of
its demand in that matter were binding on White Oak.
The principal issue in White Oak I was whether § 4-61
permitted White Oak to commence a second arbitration
under the contract in the Tomlinson matter. See Dept.
of Transportation v. White Oak Corp., supra, 287 Conn.
2–3. As we explained in our decision in White Oak I,
shortly after the arbitration panel in the Tomlinson mat-
ter issued its final award, ‘‘White Oak filed a second
notice of claim against the department, followed by a
second demand for arbitration, seeking $110,314,807 in
damages, plus interest, for delays associated with the
construction [in] the Tomlinson [matter] . . . .’’ Id., 5.
Thereafter, the department commenced an action in
the Superior Court, seeking to enjoin the second arbitra-
tion on the ground that it was barred by sovereign
immunity. Id. ‘‘The trial court, Berger, J., denied the
department’s request for a permanent injunction’’; id.;
concluding that the second arbitration was not barred
by § 4-61 because White Oak’s first notice and demand
contained a claim for delay damages, which the parties
had agreed to bifurcate. See id., 5–6, 19.
   In disagreeing with Judge Berger’s reasoning, we
explained that § 4-61 did not permit ‘‘a general contrac-
tor to commence a second arbitration against the
[department] to pursue claims that previously had been,
or could have been, arbitrated between the parties in
a prior action.’’ Id., 3. We observed further that a
reviewing court, in determining whether a subsequent
action is barred by § 4-61, ‘‘need not undertake an
inquiry into the prior claims that actually had been
litigated or arbitrated between the parties, or apply the
transactional test . . . [that is typically used] to deter-
mine whether the current claims form a part of the
same transaction, or series of connected transactions,
out of which the prior claims arose. Rather, the court
simply must ascertain whether the parties previously
had litigated or arbitrated any disputed claims arising
under the same public works contract at issue in the
current proceeding, and whether the current claims
had existed at the time of the earlier action.’’ (Citation
omitted; emphasis omitted; footnote omitted; internal
quotation marks omitted.) Id., 15.
   Applying this test to the facts in White Oak I, we
determined, first, that ‘‘[i]t [was] undisputed that White
Oak’s claim for delay damages fully had accrued prior
to the commencement of the first arbitration and, con-
sequently, that White Oak could have arbitrated its
claim in that proceeding if it had chosen to do so. [The
court’s] thorough review of the record reveals, however,
that the sole claim arbitrated by White Oak in the first
arbitration was a claim for wrongful termination.’’ Id.,
16. We then explained, in a footnote, that the arbitration
panel in the Tomlinson matter had determined that
White Oak’s prior statements regarding the scope of its
demand in the Tomlinson matter constituted binding
admissions on White Oak such that the panel was pre-
cluded from considering White Oak’s other claims. See
id., 17 n.13. In light of this procedural history, we con-
cluded that Judge Berger’s finding that the parties had
agreed to bifurcate the issues was clearly erroneous.
Id., 19 n.16.
   Notwithstanding the limited scope of our inquiry in
White Oak I, which focused solely on whether the par-
ties previously had arbitrated disputes arising under
the contract in the Tomlinson matter and, if so, whether
Judge Berger correctly concluded that the parties had
agreed to bifurcate the issues in that matter, the depart-
ment consistently has argued—before the panel in the
Bridgeport matter, before Judge Rittenband, before the
Appellate Court, and now before this court—that White
Oak I is dispositive of the jurisdictional issues presented
in the present case because this court held in White
Oak I that wrongful termination was the sole arbitrable
issue. As we have explained, however, and as the arbi-
tration panel in the Bridgeport matter correctly con-
cluded in rejecting this argument,13 White Oak I did
not address any issue related to the arbitration in the
Bridgeport matter. Accordingly, and for the reasons
that we previously discussed, we agree with White Oak
that the record does not support the Appellate Court’s
determination that Judge Sheldon intended to limit
White Oak to a single claim of wrongful termination
such that the panel in the Bridgeport matter, having
determined that there was no wrongful termination,
lacked authority to award White Oak money that alleg-
edly was wrongfully withheld under the contract in
the Bridgeport matter. Although we recognize that it is
possible to construe some of the language in Judge
Sheldon’s decision as implicitly limiting the arbitrable
issues to a single claim of wrongful termination, we
will not read an arguably ambiguous decision as denying
White Oak the right to recover on a potentially meritori-
ous claim valued at more than $5 million, particularly
when the department never challenged the arbitrability
of that claim in the injunction action. In other words,
we do not agree with the Appellate Court that the lan-
guage of Judge Sheldon’s decision is sufficiently clear
to warrant the conclusion that, notwithstanding White
Oak’s later representations to him, and the plain lan-
guage of the notice and demand in the Bridgeport mat-
ter, both of which expressly state that White Oak was
seeking ‘‘compensation for delays in the project, non-
payment of contract amounts owed, nonpayment of
extra work . . . and wrongful termination of con-
tract’’; (emphasis added); Judge Sheldon determined
that White Oak had alleged but a single claim for wrong-
ful termination.
                             II
   We next address the department’s claim that, even
if Judge Sheldon did not strike the liquidated damages
claim from the demand in the Bridgeport matter, this
court nevertheless should conclude that that claim does
not satisfy the jurisdictional notice requirements of § 4-
61; see footnote 2 of this opinion; and, therefore, that the
claim is barred by sovereign immunity. The department
maintains that White Oak’s claim for liquidated damages
plus interest ‘‘never came close to satisfying § 4-61’’
because the demand failed to specify the per diem con-
tractual liquidated damages amount, the contractual
language governing liquidated damages, the specific
dollar amount of the claim or the interest alleged to
have accrued on the claim, and it also failed to ‘‘assert
that the contractual liquidated damages constituted an
unenforceable penalty or that the department should
be ordered to return to [White Oak the] withheld liqui-
dated damages.’’
  In response, White Oak argues, inter alia, that the
department is not entitled to de novo judicial review
of the arbitrability of White Oak’s liquidated damages
claim under Bacon Construction Co. v. Dept. of Public
Works, 294 Conn. 695, 987 A.2d 348 (2010), because the
department, by voluntarily and repeatedly submitting
that issue to the arbitrators, waived such review as a
matter of law. It is unnecessary to decide whether the
department waived de novo judicial review of its juris-
dictional challenge to White Oak’s liquidated damages
claim because, even if we assume that there was no
waiver, it is apparent that White Oak’s notice and
demand were more than sufficient to apprise the depart-
ment of the general nature of that claim, which is all
that § 4-61 requires.
  In considering this question, we are mindful that § 4-
61 waives the state’s sovereign immunity with respect
to any claim arising under a public works contract, as
long as a contractor provides timely notice of the claim
as provided under that statute. We previously have
determined that notice of a claim satisfies the require-
ments of § 4-61 ‘‘if it communicates to the [s]tate the
nature of the claim based on what is known at the time
so that the [s]tate may attempt to resolve the problem
short of arbitration.’’ (Internal quotation marks omit-
ted.) C. R. Klewin Northeast, LLC v. State, 299 Conn.
167, 183, 9 A.3d 326 (2010). We also have determined
that ‘‘[t]he history of the notice provision indicates a
persistent concern that it not be applied so restrictively
as to prevent contractors from pursuing meritorious
claims and, accordingly, to defeat the purpose of § 4-
61. Although § 4-61 was reworded in 1991 to require
somewhat greater detail as to claims, that rewording
was designed to prevent ambushes, not to provide a
vehicle to defeat valid claims, and it was accompanied
by other changes to § 4-61 that gave the state greater
power to seek documentation from contractors and
more time in which to evaluate the documentation,
lessening the need for a highly specific notice of claim.
Furthermore, pursuant to the 1961 amendments [to the
statute], contractors are allowed limited time in which
to give notice and to bring actions, ensuring that claims
remain fresh. Finally, the legislature clearly intended
that, in close cases, the scale tip in favor of affording
the contractor the right to pursue its claim. This in
turn promotes the policy objectives underlying § 4-61
by encouraging competitive bidding, resulting in greater
quality construction and lower costs to the state.’’ Id.,
183–84. We previously have determined, moreover, that
§ 4-61 does not require notice of an intention to bring
a particular cause of action but simply notice of the
‘‘[r]ight to payment, in whatever form . . . .’’ (Citation
omitted; internal quotation marks omitted.) Id., 177.
Finally, § 4-61 (a) authorizes an award of prejudgment
interest, which ‘‘shall not begin to accrue . . . until at
least thirty days after the claimant submits a bill or
claim to the agency for the unpaid debt upon which
such interest is to be based, along with appropriate
documentation of the debt when applicable.’’
   The foregoing principles make it clear, first, that
White Oak’s liquidated damages claim falls squarely
within the purview of § 4-61’s waiver of sovereign immu-
nity because it is a claim arising under a public works
contract. It is equally clear that White Oak’s notice and
demand alerted the department to the general nature of
that claim. As we previously noted, the notice expressly
stated that White Oak was seeking damages ‘‘in the
approximate principal amount of $45,205,336.30’’ of
which $5,343,000 represented an amount ‘‘wrongfully
withheld by the [department] as liquidated damages for
late completion . . . .’’ In the corresponding demand,
which incorporated by reference White Oak’s notice,
White Oak further stated that it was seeking arbitration
of all of the ‘‘disputes’’ set forth in the notice, including
its claim that ‘‘[the department] improperly and without
justification assessed liquidated damages against
[White Oak].’’ The demand concluded: ‘‘Accordingly,
[White Oak] hereby demands arbitration of the [refer-
enced] disputes, and demands an award of damages in
an amount not less than $45,205,336.30, plus interest
and the costs and fees of this arbitration.’’
  We therefore find no merit in the department’s con-
tention that White Oak’s liquidated damages claim does
not comport with the notice requirements of § 4-61
because the notice and demand do not contain the
specific information identified by the department. None
of that information was necessary for the department
to commence an investigation into the claim for the
purpose of determining whether to settle or oppose it.
Indeed, in our view, the department’s arguments epito-
mize the hypertechnical reading of § 4-61 that this court
eschewed in C. R. Klewin Northeast, LLC v. State,
supra, 299 Conn. 179–84.14 Because White Oak’s notice
and demand satisfied the requirements of § 4-61, the
department’s claim must fail.15
   The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the judgment of the trial court.
  In this opinion ZARELLA, EVELEIGH, McDONALD,
ESPINOSA and VERTEFEUILLE, Js., concurred.
  1
     For ease of reference, we hereinafter refer to the Tomlinson Lift Bridge
project and related litigation as the Tomlinson matter, and the Yellow Mill
Pond Bridge and Interstate 95 project and related litigation as the Bridge-
port matter.
   2
     General Statutes § 4-61 provides in relevant part: ‘‘(a) Any person, firm
or corporation which has entered into a contract with the state, acting
through any of its departments, commissions or other agencies, for the
design, construction, construction management, repair or alteration of any
highway, bridge, building or other public works of the state or any political
subdivision of the state may, in the event of any disputed claims under
such contract or claims arising out of the awarding of a contract by the
Commissioner of Administrative Services, bring an action against the state
to the superior court for the judicial district of Hartford for the purpose of
having such claims determined, provided notice of each such claim under
such contract and the factual bases for each such claim shall have been
given in writing to the agency head of the department administering the
contract within the period which commences with the execution of the
contract or the authorized commencement of work on the contract project,
whichever is earlier, and which ends two years after the acceptance of the
work by the agency head evidenced by a certificate of acceptance issued to
the contractor or two years after the termination of the contract, whichever is
earlier. No action on a claim under such contract shall be brought except
within the period which commences with the execution of the contract or
the authorized commencement of work on the contract project, whichever
is earlier, and which ends three years after the acceptance of the work by
the agency head of the department administering the contract evidenced
by a certificate of acceptance issued to the contractor or three years after
the termination of the contract, whichever is earlier. Issuance of such certifi-
cate of acceptance shall not be a condition precedent to the commencement
of any action. . . .
   ‘‘(b) As an alternative to the procedure provided in subsection (a) of this
section, any such person, firm or corporation having a claim under said
subsection (a) may submit a demand for arbitration of such claim or claims
for determination under (1) the rules of any dispute resolution entity,
approved by such person, firm or corporation and the agency head and (2)
the provisions of subsections (b) to (e), inclusive, of this section, except
that if the parties cannot agree upon a dispute resolution entity, the rules of
the American Arbitration Association and the provisions of said subsections
shall apply. The provisions of this subsection shall not apply to claims under
a contract unless notice of each such claim and the factual bases of each
claim has been given in writing to the agency head of the department
administering the contract within the time period which commences with
the execution of the contract or the authorized commencement of work on
the contract project, whichever is earlier, and which ends two years after
the acceptance of the work by the agency head evidenced by a certificate
of acceptance issued to the contractor or two years after the termination
of the contract, whichever is earlier. A demand for arbitration of any such
claim shall include the amount of damages and the alleged facts and contrac-
tual or statutory provisions which form the basis of the claim. No action
on a claim under such contract shall be brought under this subsection except
within the period which commences with the execution of the contract or
the authorized commencement of work on the contract project, whichever
is earlier, and which ends three years after the acceptance of the work by
the agency head of the department administering the contract evidenced
by a certificate of acceptance issued to the contractor or three years after
the termination of the contract, whichever is earlier. Issuance of such certifi-
cate of acceptance shall not be a condition precedent to the commencement
of any action. . . .’’
   Although § 4-61 has been the subject of recent technical amendments;
see Public Acts 2013, No. 13-247, § 200; Public Acts 2011, No. 11-51, § 90;
those amendments are not relevant to the merits of this appeal. For ease
of reference, we refer to the current revision of § 4-61.
   3
     General Statutes § 52-418 (a), which sets forth the standard of review
governing an application to vacate, correct or modify an arbitration award,
provides in relevant part: ‘‘Upon the application of any party to an arbitration,
the superior court for the judicial district in which one of the parties resides
. . . shall make an order vacating the award if it finds any of the following
defects: (1) If the award has been procured by corruption, fraud or undue
means; (2) if there has been evident partiality or corruption on the part of
any arbitrator; (3) if the arbitrators have been guilty of misconduct in refusing
to postpone the hearing upon sufficient cause shown or in refusing to hear
evidence pertinent and material to the controversy or of any other action
by which the rights of any party have been prejudiced; or (4) if the arbitrators
have exceeded their powers or so imperfectly executed them that a mutual,
final and definite award upon the subject matter submitted was not made.’’
   4
     Res judicata ‘‘bars not only subsequent relitigation of a claim previously
asserted, but subsequent relitigation of any claims relating to the same cause
of action . . . which might have been made.’’ (Internal quotation marks
omitted.) Isaac v. Truck Service, Inc., 253 Conn. 416, 420–21, 752 A.2d
509 (2000).
   5
     The Appellate Court also rejected White Oak’s contention that, under
Bacon Construction Co. v. Dept. of Public Works, 294 Conn. 695, 987 A.2d
348 (2010), the department waived the right to de novo judicial review of
the issue of arbitrability by voluntarily submitting that issue to the panel in
its 2005 motion to dismiss the arbitration in the Bridgeport matter. See Dept.
of Transportation v. White Oak Corp., supra, 141 Conn. App. 766–67, 780. The
Appellate Court concluded that Bacon Construction Co. was distinguishable
because, in the present case, in contrast to Bacon Construction Co., the
department consistently contested the panel’s jurisdiction over White Oak’s
claims throughout the arbitration, even while submitting that issue to the
panel for determination. See id., 769–70.
   6
     We granted White Oak’s petition for certification to appeal, limited to
the following issue: ‘‘Did the Appellate Court properly determine that [Judge
Rittenband’s confirmation of] the arbitration award must be reversed?’’ Dept.
of Transportation v. White Oak Corp., 309 Conn. 910, 69 A.3d 307 (2013).
   7
     Specifically, Judge Sheldon quoted certain of the following language
from part III of the notice: ‘‘On December 16, 1999, the [department] sent
[White Oak] a demand letter, in which the [department] inaccurately and
wrongly blamed [White Oak] for the lateness of the [p]roject. In the letter,
the [department] indicated that it would assess liquidated damages of
[$12,000] per day against [White Oak], even though such a heavy penalty . . .
might render White Oak financially incapable of completing the project.’’
(Internal quotation marks omitted.)
   8
     The Appellate Court relied on the following colloquy between Judge
Sheldon and White Oak’s original counsel:
   ‘‘[Judge Sheldon]: . . . [L]et me ask you this: Are you making a claim
that your demand . . . for arbitration in this case raises anything other
than a termination claim?
   ‘‘[Counsel for White Oak]: No. Only damages that flow from the termina-
tion. So, it’s all based on the termination.
   ‘‘[Judge Sheldon]: And so the review you would have me conduct with
respect to the adequacy of the demands that are raised in that claim go
only to that claim and to none other?
   ‘‘[Counsel for White Oak]: That is correct. Because there are adequate
factual bases given pursuant to § 4-61, which [establishes our] claim for
wrongful termination.’’ (Internal quotation marks omitted.) Dept. of Trans-
portation v. White Oak Corp., supra, 141 Conn. App. 759.
   9
     In its principal brief in the Appellate Court, the department argued:
‘‘Subsequent to [White Oak’s] arbitration filings, for at least five years, all
of [White Oak’s] attorneys admitted and insisted, without exception or quali-
fication—to the courts, to the . . . arbitration panels [in the Tomlinson and
Bridgeport matters] and to the department, in written filings and in spoken
statements—that [White Oak] had asserted in its arbitration papers, and
was pursuing in both arbitrations, only one claim: the claim that the depart-
ment had wrongfully terminated its project contracts.’’ (Emphasis omitted.)
Dept. of Transportation v. White Oak Corp., Conn. Appellate Court
Records & Briefs, December Term, 2012, Plaintiff’s Brief p. 10. The depart-
ment also asserted: ‘‘Under the singular facts of this case (particularly those
concerning [White Oak’s] numerous admissions that it was pursuing only
a wrongful termination claim) and under the law concerning § 4-61, the . . .
panel [in the Bridgeport matter] had no jurisdiction to make the awards
that it did to [White Oak], and the trial court was in error in confirming
those awards.’’ Id., pp. 11–12. The department further argued that, ‘‘in the
face of skepticism on the part of Judge Sheldon and the department, [White
Oak’s] various attorneys repeatedly insisted that [White Oak’s] . . . papers
stated only a claim for wrongful termination, and insisted that the only
claim asserted by [White Oak] in the . . . arbitration [in the Bridgeport
matter] was that termination claim.’’ Id., p. 18.
   10
      In its brief to this court, the department argues, inter alia, that, ‘‘in
numerous, binding statements over several years, [White Oak] effectually
declared that it had no [liquidated damages] claim, since any such allegation
or wrong or damage was intended only to show the wrongfulness of, or
damages from, the alleged termination. . . . Contrary to what [White Oak’s]
arguments imply, the binding nature of those statements does not derive
from or depend [on] concepts of waiver but relates rather to the nature of
admissions and stipulations, to judicial concern for fairness to parties and
the court, to concepts of judicial estoppel and invited error.’’ (Internal
quotation marks omitted.)
   11
      ‘‘Under our well-established law, any claim of estoppel is predicated on
proof of two essential elements: the party against whom estoppel is claimed
must do or say something calculated or intended to induce another party
to believe that certain facts exist and to act on that belief; and the other
party must change its position in reliance on those facts, thereby incurring
some injury. . . . It is fundamental that a person who claims . . . estoppel
must show that he has exercised due diligence to know the truth, and that
he not only did not know the true state of things but also lacked any
reasonably available means of acquiring knowledge.’’ (Citations omitted;
internal quotation marks omitted.) Connecticut National Bank v. Voog, 233
Conn. 352, 366–67, 659 A.2d 172 (1995).
   12
      As the Appellate Court explained, ‘‘[during] arbitration, counsel for the
department alerted the arbitration panel to [this court’s] decision [in White
Oak I] and argued that it was dispositive of White Oak’s attempt to obtain
relief on claims other than wrongful termination. [Counsel] stated: . . .
Before I talk about the evidence today, I want to state first something that
may surprise you, but it’s true. Under the authority of the new Supreme
Court decision [in White Oak I], this case is over. Respectfully, it’s not a
matter of arbitrator discretion, it’s a matter of jurisdiction, and we will detail
this in our brief, but here is [a summary]. In its decision . . . the Supreme
Court specifically addresses the Superior Court proceedings before Judge
Sheldon and finds that the admissions made by . . . counsel [for White
Oak] in the Superior Court and at the commencement of the arbitration
were binding on White Oak, and that the arbitration hearings proceeded
thereafter with the express limitations imposed by the court based on the
admissions of counsel at that hearing, that both cases were termination
claims. The . . . proceedings [in the injunction action before Judge Shel-
don] are on the record, you’ve got them. The original demand, which formed
the basis of White Oak’s admissions and Judge Sheldon’s order, was never
amended in these proceedings. It’s exactly what Judge Sheldon had
before him.
   ‘‘Under the authority of the Supreme Court, you cannot put the toothpaste
back into the tube. The fact that [White Oak’s counsel] did put on evidence
of delays here does not save White Oak from being limited to a termination
claim . . . . The fact that [counsel] put . . . some delay evidence on
doesn’t save [White Oak] because that’s exactly what [counsel] argued at
the Supreme Court in [the] Tomlinson [matter] and [that court] said no. It
doesn’t matter that you put on delay evidence, you are out. Delay damages
have been out of this case since that Superior Court hearing [before Judge
Sheldon]. There was no termination here. There was no termination in
[the] Tomlinson [matter], of course. And under § 4-61, this tribunal has no
jurisdiction to determine anything other than a termination, which never
happened. So, that’s why I say the case is over.’’ (Internal quotation marks
omitted.) Dept. of Transportation v. White Oak Corp., supra, 141 Conn.
App. 776–77.
   13
      Specifically, the panel concluded: ‘‘[The department], in its brief, argued
that [White Oak] did not comply with § 4-61, citing the Supreme Court ruling
in [White Oak I] . . . decided May 20, 2008 . . . . Our facts do not fall
within the facts of [White Oak I]; and this panel finds that . . . [that] case
is different from this arbitration [in the Bridgeport matter]. We agree . . .
[that] § 4-61 . . . should be strictly construed.’’ The panel further concluded
that White Oak I ‘‘dealt only with the Tomlinson [matter]’’ and that, in the
arbitration in the Bridgeport matter, ‘‘the facts [were] different, and this
panel finds that the claim by [White Oak] was not only one of wrongful
termination . . . .’’
   14
      We also note that, because the primary purpose of the notice requirement
of § 4-61 is to prevent an ambush of the state, the department’s challenge
to the adequacy of the notice and demand, insofar as they relate to White
Oak’s liquidated damages claim, is further undermined by the parties’
agreement concerning the assignment of the contract in the Bridgeport
matter, in which the parties expressly contemplated arbitration of White
Oak’s claim for a return of liquidated damages and agreed that ‘‘the arbiter
shall not be informed by any party, in any fashion, as to which party currently
holds the money representing the liquidated damages in dispute, except as
may be necessary for the determination of liability for interest after entitle-
ment is determined.’’
   15
      We also reject the department’s assertion that the arbitration panel in
the Bridgeport matter lacked jurisdiction to award prejudgment interest
because, under § 4-61 (a), the notice and demand must state that White Oak
had submitted a bill or claim to the department for the unpaid debt on
which such interest was to be based. In support of this contention, the
department relies on the following language in § 4-61 (a): ‘‘Interest under
section 37-3a shall not begin to accrue to a claimant under this section until
at least thirty days after the claimant submits a bill or claim to the agency
for the unpaid debt upon which such interest is to be based, along with
appropriate documentation of the debt when applicable.’’ We do not read
this provision as imposing additional notice requirements on a claimant
seeking interest under § 4-61 (a) but, rather, as prohibiting the accrual of
such interest prior to a certain date.